DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jinbo et al. (JP 09-111446).
INDEPENDENT CLAIM 17:
	Regarding claim 17, Jinbo et a. teach a method of processing a substrate, comprising: performing a physical vapor deposition (PVD) process on a substrate within an interior volume of a process chamber, wherein a process shield is disposed in the interior volume about a target such that an outer sidewall of the target and an inner surface of the process shield define a gap having an open first end and a closed second end opposite the first end: and

via a first gas inlet disposed in a top surface of the process shield proximate the closed second end or across a front opening of the gap via a first gas inlet disposed below the target to substantially prevent particles from the interior volume from entering the gap.  (See Abstract; Machine Translation Paragraphs 0020-0031; Fig. 2; See Annotated Fig. 2)

    PNG
    media_image1.png
    581
    877
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    650
    895
    media_image2.png
    Greyscale

DEPENDENT CLAIM 18:
Regarding claim 18, Jinbo teach using a pump to remove the gas from the process chamber. (Paragraph 0029; Fig. 1; exhaust port 140, cryopump 142)
DEPENDENT CLAIM 20:
Regarding claim 20, Jinbo teach wherein the first gas inlet is configured to flow the gas through a gap disposed between the process shield and the target. (See Fig. 4; Annotated Fig. 4)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-3, 8, 10, 11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jinbo (JP 09-111446) in view of Demaray et al. (U.S. Pat. 5,487,822).
INDEPENDENT CLAIM 1:
Regarding claim 1, Jinbo teaches a process chamber, comprising: a chamber body having an interior volume; a substrate support disposed in the interior volume; a target opposing the substrate support; a process shield disposed in the interior volume and having an upper portion surrounding the target and a lower portion surrounding the substrate support, the upper portion having an inner diameter that is greater than an outer diameter of the target to define a gap between the process shield and the target, wherein the gap has an open first end and a closed second end opposite the first end; and a gas inlet to provide a gas to the interior volume through the gap or across a front opening of the gap, wherein the gas inlet is disposed in a top surface of the process shield proximate the closed second end of the gap or is disposed below the target to substantially prevent particles from the interior volume from entering the 

    PNG
    media_image1.png
    581
    877
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    650
    895
    media_image2.png
    Greyscale


Regarding claim 1, Demaray et al. teach that the target for a sputtering apparatus can be monolithic or a target with a backing plate. (See Figs. 7, 8) Also Demaray et al. teach the target disposed on the interior volume. (See Fig. 31) Modification of Jinbo with the teachings of Demaray et al. results in the being disposed in the interior volume. (See annotated Figures)

    PNG
    media_image3.png
    342
    649
    media_image3.png
    Greyscale

DEPENDENT CLAIM 2:
Regarding claim 2, Jinbo teaches an exhaust port disposed proximate a bottom wall of the chamber body. (Paragraph 0029; Fig. 1; exhaust port 140, cryopump 142)
DEPENDENT CLAIM 3:
Regarding claim 3, Jinbo teaches wherein the gas inlet is disposed below the target and extends through a sidewall of the process shield to provide gas across the front opening of the gap.  (See Annotated Fig. 2)

DEPENDENT CLAIM 8:
Regarding claim 8, Jinbo teaches wherein the gas inlet is configured to flow the gas through a gap located between the process shield and the target. (Fig. 4)
INDEPENDENT CLAIM 10:
Regarding claim 10, Jinbo teaches a physical vapor deposition (PVD) process chamber, comprising: a target; a substrate support disposed in the PVD process chamber and opposing the target; a process shield surrounding the target and spaced apart from the target to define a gap between the process shield and the target; a plurality of gas inlets disposed between the substrate support and the target to provide a gas to the interior volume through the gap or across a front opening of the gap to substantially prevent particles from within the process chamber from entering the gap during use, wherein the plurality of gas inlets are equidistantly angularly spaced from each other; and a pump in fluid communication with the process chamber to remove the gas from the process chamber during use. (See Abstract; Machine Translation Paragraphs 0020-0031; Figs. 1, 2; See Annotated Figs. 1,2)

    PNG
    media_image1.png
    581
    877
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    650
    895
    media_image2.png
    Greyscale


    PNG
    media_image4.png
    636
    838
    media_image4.png
    Greyscale

The difference between Jinbo and claim 10 is that a lid is not discussed with the gas inlet provided between the lid and the substrate holder.
Regarding claim 10, as discussed above the combination of Jinbo with Demaray suggest a backing plate and target arrangement. (See Jinbo and Demaray et al. discussed above) The backing plate in this regard would be the lid.
DEPENDENT CLAIM 11:
Regarding claim 11, Jinbo teaches wherein the process shield has a cylindrical body. (Figs. 1, 4)


DEPENDENT CLAIM 13:
Regarding claim 13, Jinbo teaches wherein the one or more gas inlets are disposed in the process shield. (See Fig. 4)
The motivation for utilizing the features of Demaray et al. is that it allows for sealing the top opening of a sputtering chamber. (See Abstract)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Jinbo with the features of Demaray et al. because it allows for sealing the top opening of a sputtering chamber.
Claims 4-6, 9, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jinbo in view of Demaray et al. as applied to claims 1-3, 7, 8, 10, 11, 13 above, and further in view of Yamagami (JP 05-247639).
DEPENDENT CLAIMS 4 AND 15:
Regarding claim 4, Yamagami teaches a second gas inlet disposed between the process shield and the bottom wall. (See Fig. 2; Paragraph 0023)

    PNG
    media_image5.png
    494
    634
    media_image5.png
    Greyscale


DEPENDENT CLAIM 5:
Regarding claim 5, Yamagami teaches wherein the gas inlet is coupled to a first gas source and the second gas inlet is coupled to a second gas source that is fluidly independent from the first gas source. (See Fig. 2 above)
DEPENDENT CLAIM 6:
Regarding claim 6, Yamagami teaches wherein the second gas inlet is configured to direct gas within the interior volume toward the exhaust port. (See Fig. 2 above)
DEPENDENT CLAIMS 9 AND 14:
Regarding claims 9, 14, Yamagami teaches a process shield as a single body. (See Fig.2) Jinbo recognize that shields can be made of SUS (stainless steel). (Jinbo Paragraph 0021)
DEPENDENT CLAIM 16:
Regarding claim 16, Yamagami teaches wherein the second gas inlet is positioned on a side of the substrate support opposite the pump. (See Fig. 2 above)
The motivation for utilizing the features of Yamagami is that it allows for improves formation of thin films for forming semiconductor devices. (See Abstract)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Yamagami because it allows for improving formation of thin films for forming semiconductor devices.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Jinbo (JP 09-111446) in view of Yamagami (JP 05-247639).
DEPENDENT CLAIM 19:
Regarding claim 19, Yamagami teaches additionally injecting the gas near a lower portion of the process chamber via a second gas inlet to direct the gas within the process chamber toward the pump. (See Fig. 2; Paragraph 0023)
The motivation for utilizing the features of Yamagami is that it allows for improves formation of thin films for forming semiconductor devices. (See Abstract)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Jinbo by utilizing the features of Yamagami because it allows for improving formation of thin films for forming semiconductor devices.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jinbo in view of Demaray et al. as applied to claim 10 above, and further in view of Moriguchi (JP 2007-277649). 

DEPENDENT CLAIM 12:
The difference not yet discussed is wherein the one or more gas inlets are disposed between the process shield and the target.
Regarding claim 12, Moriguchi teaches wherein the one or more gas inlets are disposed between the process shield and the target. (See Figs, 1, 3, 4)
The motivation for utilizing the features of Moriguchi is that it allows for preventing scattered material from deposition on the inner wall. (See Abstract)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Moriguchi because it allows for preventing scattered material from deposition on the inner wall.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jinbo in view of Demaray et al. as applied to claim 1 above, and further in view of Boucher et al. (U.S. Pat. 4,094,764).
The difference not yet discussed is wherein the gas inlet is disposed in the top surface and a gas flow path extends from the top surface to an inner surface of the process shield different than the top surface and into the interior volume.
Regarding claim 7, Boucher et al. teach locating a gas inlet in the top surface and a gas flow path extends from the top surface to an inner surface of the process shield different than the top surface and into the interior volume.  (See Boucher 2a)


    PNG
    media_image6.png
    668
    777
    media_image6.png
    Greyscale

	The motivation for utilizing the features of Boucher et al. is that it allows for deposition at a high deposition rate.  (See Abstract)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Boucher et al. because it allows for deposition at a high deposition rate.
Response to Arguments
Applicant's arguments filed December 14, 2020 have been fully considered but they are not persuasive.


    PNG
    media_image1.png
    581
    877
    media_image1.png
    Greyscale

In response to the argument that Jinbo does not teach the amended claim limitations of claim 7, it is argued that Boucher et al. teach the limitations of claim 7.  Specifically Boucher et al. teach 

    PNG
    media_image6.png
    668
    777
    media_image6.png
    Greyscale

	In response to the argument that Jinbo does not teach the limitations of amended claim 10, it is argued that Jinbo teach the amended claims limitiations.  Specifically Jinbo teach 

    PNG
    media_image4.png
    636
    838
    media_image4.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340.  The examiner can normally be reached on Hoteling: M-Th every Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
February 22, 2021